DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner withdraws the specification objection based upon Applicant’s amendment to the specification.
	
Claim Rejections - 35 USC § 112

Examiner withdraws the 35 USC § 112(b) rejection based upon Applicant’s amendment to claim 4.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kirby et al. US 2018/0138389 A1) (“Kirby).
Regarding claim 1, Kirby teaches at least in figures 1- 19:
a conductive plate (14; ¶ 0031, where 14 can be a ground layer, e.g. metal) embedded in a surface of a semiconductor substrate (14 is embedded in a surface between 12 and 16); 
wherein at least a sidewall of the conductive plate (a left or right side of 14) has an interface (the interface is where the sides of 14 meet with the sides of 12 and 16) with a semiconductor material (16) of the semiconductor substrate (12 and 16 with 14 sandwiched between);
at least one Josephson Junction (JJ) structure (24, where 24 includes 28) located above the conductive plate (14); and 
first wiring structures (26) located laterally adjacent to the at least one JJ structure (24), 
wherein one of the conductive plate (14) or the first wiring structures (24) is configured to induce a magnetic field to the at least one JJ structure upon applying an electrical current thereto (the is a function of 18 and/or 24 in the computing device of Kirby. This is also the 
Regarding claim 2, Kirby teaches at least in figures 1- 19:
wherein the first wiring structures (26) directly contact a surface of the conductive plate (18),
the at least one JJ structure (24) is spaced apart from the conductive plate (24 is spaced apart form 14as they are on different vertical elevations), and 
the conductive plate induces the magnetic field to the at least one JJ structure (the is a function of 18 and/or 24 in the computing device of Kirby. This is also the intended use of the device. Since the structure of the claimed device does not differentiate from the prior art they must both function the same way).
Regarding claim 3, Kirby teaches at least in figures 1- 19:
wherein the at least one JJ structure (24) is located on a surface of a second wiring structure (32, where 24 is located on a bottom surface of 32) which is laterally spaced apart from the first wiring structures (26), and is vertically spaced apart from the conductive plate (14).
Regarding claim 4, Kirby teaches at least in figures 1- 19:
wherein the at least one JJ structure (width 24) has width that is less than a width of the second wiring structure (width of figure 8 at least layer 69 would have a critical dimension less than a critical dimension of the bottom of 24).
Regarding claim 5, Kirby teaches at least in figures 1- 19:
further comprising a wiring contact structure (30) contacting each first wiring structure (36) and a JJ contact structure (28) contacting the at least one JJ structure (24).
Regarding claim 9, Kirby teaches at least in figures 1- 19:

Regarding claim 10, Kirby teaches at least in figures 1- 19:
further comprising a dielectric spacer (20) encapsulating the at least one JJ structure (24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kirby, in light of evidentiary reference Kroger, Harry (EP 0005364 A1) (“Kroger”)
Regarding claim 8, Kirby teaches at least in figures 1- 19:
wherein the conductive plate (14) is composed of an electrically conductive metal, an electrically conductive metal alloy or a superconductor material (element 14 is a ground layer, Kirby does not teach what the material of the ground layer is. However, it would have been obvious to one of ordinary skill in the art that a ground layer would be made out of a metal or metal alloy. ¶¶ 0031, 34; See Kroger at pg 10-11 where NbN, Nb3Sn, Nb3Ge, or other superconductive materials, e.g. metal alloys, can be used as the ground plane (ground layer)).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirby, in view of Schneider et al., "Ultralow Power Artifical Synapses Using Nanotextured Magnetic Josephson Junctions", Science Advamces, Jan. 26, 2018, pgs. 1-8 (“Schneider”).
Regarding claim 11, Kirby teaches at least in figures 1- 19:
wherein the at least one JJ structure comprises a first superconductor material portion (68), a oxide material (69), and a second superconductor material portion (70).

Kirby does not teach:
Using a Mn nanoparticle-containing crystalline silicon portion in the Josephson Junction.

Schneider teaches:
Using a Mn nanoparticle-containing crystalline silicon portion in the Josephson Junction. Pg. 1, col. 2 at lines 10-11 and pg. 7, col. 1 at lines 1-2. 
It would have been obvious to one of ordinary skill in the art replace the JJ structure of Kirby with the JJ structure of Schneider in order to utilize the device of Kirby in neuromorphic computing device as it is capable of non-Hebbian learning. Pg. 1, col. 1 at lines 30-32.
Regarding claim 12, Kirby teaches at least in figures 1- 19:
a metal-containing cap (28) located on the second superconductor material portion (70) of the at least one JJ structure (24).



Response to Arguments
Applicant’s amendments and arguments with respect to the rejection of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The above is new grounds of rejection because Examiner has relied upon new structure in Kirby to reject the claims. MPEP 1207.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822